108 F.3d 1384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Billy G. BUZBEE, Plaintiff-Appellant,v.STATE OF ARIZONA;  Charles Ryan, Assistant Director;  GeorgeHerman, Warden;  Deb Lopez, CCS;  D.J. Ridgley,CPO I;  CSO Lasswell, II;  S. Morgan,CSO I, Defendants-Appellees.
No. 96-15858.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Billy G. Buzbee, an Arizona state prisoner, appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion a district court's dismissal of an in forma pauperis complaint as frivolous,1 see Denton v. Hernandez, 504 U.S. 25, 33 (1992), and we dismiss.


3
Buzbee alleged that prison officials confiscated and later destroyed his cassette tapes, shirts, and spices without giving him the opportunity to contest the confiscation or destruction.  The district court dismissed Buzbee's action, finding that the alleged deprivation of property was unauthorized and therefore not properly in federal court.  See Hudson v. Palmer, 468 U.S. 517, 533 (1984);  Parratt v. Taylor, 451 U.S. 527, 540-41 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986).


4
Buzbee, however, failed to allege that this property deprivation was pursuant to an established prison procedure.  See Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-36 (1982);  Piatt v. MacDougall, 773 F.2d 1032, 1036 (9th Cir.1985) (en banc);  Quick v. Jones, 754 F.2d 1521, 1523-24 (9th Cir.1985).  Accordingly, for this reason, see Reynolds v. County of San Diego, 84 F.3d 1162, 1166 (9th Cir.1996), we conclude that the district court did not abuse its discretion by dismissing Buzbee's complaint as frivolous, see Denton, 504 U.S. at 33.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court dismissed Buzbee's complaint pursuant to 28 U.S.C. § 1915(d).  This section was redesignated section 1915(e) by the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996)